DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bryan McWhorter, Reg. No. 70,780, on 4/22/2022. 
The application has been amended as follows: 
Claims 9 and 15 are currently amended.

(Currently amended) A system comprising:
a data store including geographic location information for individual travel items of a plurality of travel items; and
a first computing device comprising a processor coupled to the data store and in communication with the data store, the first computing device configured with computer-executable instructions that, when executed, cause the first computing device to at least:
receive a query from a second computing device associated with a user;
identify the plurality of travel items from the data store that are responsive to the query received from the second computing device associated with the user;
determine, from the geographic location information, a geographic location for each of the plurality of travel items;
cluster the plurality of travel items according to their respective geographic locations to identify at least two travel item clusters, each travel item cluster of the at least two travel item clusters including a set of travel items from the plurality of travel items;
determine that an expected relevance of a first travel item cluster of the at least two travel item clusters is based at least in part on a geographic region corresponding to the first travel item cluster, wherein the expected relevance for the first travel item cluster is determined based at least in part on a comparison of one or more terms submitted by the user in the query and a geographic identifier of the geographic region corresponding to the first travel item cluster, which comparison determines a similarity between one or more terms submitted by the user in the query and a geographic identifier of the geographic region corresponding to the first travel item cluster;
determine that an expected relevance of a second travel item cluster of the at least two travel item clusters is based at least in part on an identifier of a travel item within the second travel item cluster, wherein the expected relevance for the second travel item cluster is determined based at least in part on a comparison of the one or more terms submitted by the user in the query and an identifier of the travel item within the second travel item cluster, which comparison determines a similarity between the one or more terms submitted by the user in the query and the identifier of the travel item within the second travel item cluster;
transmit an identifier for each travel item cluster of the first and second travel item clusters to the second computing device;
receive from the second computing device a selection of the first travel item cluster from the first and second travel item clusters; and
transmit to the other computing device information regarding the set of travel items included in the first travel item cluster.


15. (Currently amended) Non-transitory computer-readable media including computer-executable instructions that, when executed by a computing system comprising a processor, cause the computing system to at least:
receive a query from a computing device associated with a user;
identify a plurality of travel items responsive to the query
determine a geographic location for each of the plurality of travel items;
cluster the plurality of travel items according to their respective geographic locations to identify at least two travel item clusters, each travel item cluster of the at least two travel item clusters including a set of travel items from the plurality of travel items;
determine that an expected relevance of a first travel item cluster of the at least two travel item clusters is based at least in part on a geographic region corresponding to the first travel item cluster, wherein the expected relevance for the first travel item cluster is determined based at least in part on a comparison of one or more terms submitted by the user in the query and a geographic identifier of the geographic region corresponding to the first travel item cluster, which comparison determines a similarity between one or more terms submitted by the user in the query and a geographic identifier of the geographic region corresponding to the first travel item cluster;
determine that an expected relevance of a second travel item cluster of the at least two travel item clusters is based at least in part on an identifier of a travel item within the second travel item cluster, wherein the expected relevance for the second travel item cluster is determined based at least in part on a comparison of the one or more terms submitted by the user in the query and an identifier of the travel item within the second travel item cluster, which comparison determines a similarity between the one or more terms submitted by the user in the query and the identifier of the travel item within the second travel item cluster;
transmit an identifier for each of a first travel item cluster and a second travel item cluster of the at least two travel item clusters to the computing device;
receive from the computing device a selection of the first travel item cluster; and
transmit to the computing device information regarding the set of travel items included in the first travel item cluster.

Response to Amendment
Claims 1-20 are pending in this application.
Double patenting rejections is withdrawn.
Claim objections on claim 12 is withdrawn.
Claim rejections 35 U.S.C. 101 claims 1-3, 5-7, 9-11, 13 and 15-18 are withdrawn.
Claim rejections 35 U.S.C. 103 claims 1-20 are withdrawn.
Claims 1-20 are allowed in this Office Action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest found prior art is Diliberto et al. (US 20140214461). Diliberto et al. teaches by using the latitude and longitude values stored with each specific property, hotels may be assigned the cluster identification of any cluster where their latitude and longitude value is within the mileage threshold of the cluster center.  For example, for certain clusters, if the city center is in Location A, then any hotel within ten miles (which may be provided as the default threshold as illustrated by step 110) of Location A may be assigned to that particular cluster ([0052]). However, the cited prior art does not appear to teach determining that an expected relevance of a first/second travel item cluster of the at least two travel item clusters is based at least in part on a geographic region corresponding to the first/second travel item cluster, wherein the expected relevance for the first/second travel item cluster is determined based at least in part on a comparison of one or more terms submitted by the user in the travel item query and a geographic identifier of the geographic region corresponding to the first/second travel item cluster, which comparison determines similarity between one or more terms submitted by the user in the travel item query and a geographic identifier of the geographic region corresponding to the first/second travel item cluster (for claims 1, 9 and 15).
Claims 2-8, 10-14 and 16-20 depend from claims 1, 9 and 15 are allowable for the same reason as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Palmer (US 20160055543) teaches the system 100 can use keyword analysis, natural language processing algorithms and statistical methods of classification, such as, for example Bayesian or Naive Bayesian classifiers to search various social media services and identify customers seeking products or services such as a hotel.
Diaz et al. (US 20130031506) teaches the hotel results can be grouped according to location relative to some point (e.g., distance from city center).
Winner et al. (US 20120254186) teaches the user interface 500, in this example, illustrates a series of clusters 503-507 on a map 501. The clusters 503-507, in this example, are illustrating search results for hotels near Berlin. The clusters 503-507 are illustrated such that their overall size varies based on the number of results that are present within a respective cluster.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162          

April 22, 2022